Opinion by
Orlady, J.,
It is conceded that the administrator of this decedent did not have authority to collect the rents of the real estate which was devised to the children. By virtue of an agreement with these children the administrator as their agent took charge of the real estate and accounted for all the rents received. The whole fund is before the court for distribution and subject to the charges which produced it. The claim of the counsel who represented the estate of the deceased administrator is a very reasonable one, and is for services which were of advantage to his client, but the estate now being adjudicated is not liable for his demand, as the services were not rendered under the direction of the accountant nor for any one authorized to bind the estate. The reasons given for the decree of the orphans’ court are free from error and it is affirmed.